Citation Nr: 1216761	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-17 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of bilateral pes planus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Bilateral pes planus is manifested by no more than moderate disability. 


CONCLUSION OF LAW

Bilateral pes plans is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in March 2005 and May 2006.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection for bilateral pes planus.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that an uniform rating is warranted throughout the appeal period.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's bilateral pes plans are rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral. Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral and 30 percent rating if bilateral.  Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral and 50 percent rating if bilateral. 

Analysis

The Veteran has appealed the assignment of a 10 percent evaluation for bilateral pes planus.  After review of the evidence, the Board finds against the claim.  

Here, the evidence shows that bilateral plantar fasciitis and hallux limitus right greater than left was assessed in September 1998.  At that time, the Veteran presented with complaints of severe foot pain.  

In a December 2004 examination, the Veteran described pain in both arches.  Marked limitation of ambulation was noted.  Lower extremity examination revealed pain in both arches.  There was no inflammation or swelling but there was abnormal pronation.  Pes valgo planus was present and the Veteran had a biomechanical imbalance within her foot structure.  There was no bony deformity.  Chronic plantar fasciitis bilaterally related to abnormal foot function was noted.  Acute plantar fasciitis bilateral was diagnosed.  

In the December 2005 VA examination, pain 7/10 with stiffness, swelling and lack of endurance at rest, and standing and walking was noted.  She reported flare ups of pain 8/10 about twice a week with prolonged standing.  There was no reported additional limitation of motion or functional impairment during the flare ups.  The Veteran had orthotics.  She described no effects on her occupation or daily activities.  Examination revealed full range of motion of all toes without pain or difficulty.  No pain was noted on examination.  

There was no change in motion upon repeated and resisted testing of the toes and ankles.  She had a normal gait without functional limitations.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  She was without skin and/or vascular changes, and had a normal examination on all positions for posture on standing, squatting, supination, pronation and rising on toes and heels.  Hammertoes, high arch, clawfoot or other deformity were not found.  Weight bearing and non weight bearing alignment of the Achilles tendon was described as midline without the need for correction.  For hallux valgus, angulation and dorsiflexion at the first metatarso-phalangeal joints, there were 10 degrees on the right and 15 degrees on the left.  The examiner stated that there was flatfoot deformity in each foot but no other deformities were shown.  Pes planus bilateral with bilateral hallux abductovalgus was diagnosed.  

In the May 2007 private examination conducted by Dr. W, the Veteran reported aching, burning and pain symptoms.  Gait examination revealed excessive bilateral pronation.  Inspection and palpation of the bones, joints and muscles were unremarkable.  Left and right STJ range of motion showed increased inversion and increased eversion.  An impression was given of plantar fasciitis and valgus deformity bilateral.  

The Veteran reported a worsening of her disability in March 2009.  She related that the pain had increased.  In April 2009, the Veteran had neurovascular status grossly intact, decreased pain to the left plantar heel and mild pain to the first metatarsal plantarly bilateral.  Left plantar fasciitis, resolving was diagnosed.  

The Veteran was afforded a VA examination in March 2010.  During this examination, the Veteran reported pain on her heel laterally, both halluxes and her arches after walking long or standing up long.  She related that the pain subsided upon taking weight off the feet.  There was no weakness, stiffness, or fatigability but lack of endurance for prolonged ambulation.  The right foot symptoms were described as mild, sometimes moderate.  The left foot symptoms were described as usually moderate occasionally severe with no pain at rest, per the Veteran.  Mild functional impairment of the right foot and moderate functional impairment of the left foot was noted.  

The Veteran wore custom made shoe inserts and she related that she would not be able to walk far without them.  There was no pain upon range of motion of either ankle or the digits unless she forced hyperextension of the left hallux.  There was no swelling but moderate tenderness over the plantar side of the left hallux and lateral border of the left heel.  There was no pain on manipulation but tenderness.  The ankles were asymptomatic with normal examination.  There was no weakness.  Her gait was normal, flawless and not antalgic.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  She was without skin and/or vascular changes.  Hammertoes, high arch, clawfoot or other deformity were also not found.  

Weight bearing and non weight bearing alignment of the Achilles tendon was described as mild misalignment of both Achilles tendons, reversible on manipulation.  It was noted that 10 degrees of valgus of both feet were correctable by manipulation.  For hallux valgus, angulation and dorsiflexion at the first metatarso-phalangeal joints, revealed no hallux valgus on the right and 10 degrees on the left.  She had good active motion in the metatarsophalangeal joint of the great toe.  Bilateral pes planus and hallux valgus left foot were diagnosed.  

In the September 2011 examination conducted by Dr. T, the Veteran was seen for ankle and foot pain.  She expressed aches and pain after prolonged standing.  The pain was described as aching, burning and throbbing.  The Veteran's gait was described as excessive pronation.  Both feet showed evidence of bunion deformity and pain to palpation.  Examination of the posterior tibial tendon revealed loss of height of the medial longitudinal arch, weak and painful inversion of the foot against resistance and pain to palpation at the insertion of the tendon.  An impression was given of posterior tibial tendonitis, hallux abductor valgus (HAV) deformity, hypermobile 1st ray, and posterior tibial tendon dysfunction.  

In light of the above, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned 10 percent evaluation and that the criteria for a 30 percent evaluation have not been met.  To warrant a higher evaluation, there must be severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

At most, the evidence shows that the Veteran's bilateral pes planus is moderate.  To that end, callosities have not been shown on examination.  Also although the Veteran complained of swelling, clinical findings have disclosed an absence of swelling.  In regards to marked deformity, the Board accepts that abnormal pronation has been described and that gait examination in March 2007 and May 2011 showed excessive pronation.  However, the 2005 and 2010 VA examinations found that the Veteran had a normal gait.  The examinations disclosed no unusual wear pattern and the Achilles tendons were either midline or there was mild misalignment.  The VA examinations are very thorough, consistent with each other and more probative as to the degree of impairment.  As such, we find that the more probative evidence is devoid of a showing of marked deformity.  

Regarding her complaints of pain, we recognize that in December 2004 there was pain in the arches and in the May 2011 examination there was painful inversion of the foot against resistance and pain to palpation at the insertion of the tendon.  We also note that the Veteran has complained of severe pain.  However, objective findings of pain have been inconsistent and not indicative of severe pes planus.  To that end, examination in December 2005 revealed full range of motion of all toes without pain or difficulty.  Also, the March 2010 VA examination revealed no pain on manipulation.  Thus, a consistent finding of pain on manipulation is not shown by the record.  

The Board notes that the Veteran is competent to report that her disability is worse.  The Board acknowledges her assertions that her disability is more severe than evaluated to include her reports of foot pain, stiffness, swelling and lack of endurance.  We have considered the pleadings and reports to include her complaints.  However, we find her reports of swelling are not credible in light of the examinations showing otherwise.  We also find objective evidence of pain on use has been inconsistent and that the more probative evidence is against a finding of marked deformity.  

In sum, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  While the Veteran has complained of pain and swelling, the Board finds that the more credible and probative evidence are the most recent examinations which show no swelling and inconsistent objective evidence of pain.  

The Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code for flat feet and that no reasonable basis exists for assigning a higher rating under another diagnostic code.  The Veteran does not have claw foot, or malunion or nonunion of the tarsal or metatarsal bones; therefore, consideration of Diagnostic Codes 5278 or 5283 are not warranted.  The evidence is also devoid of a showing of a moderately-severe foot injury as to warrant consideration of Diagnostic Code 5284.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for her disability and that the manifestations of her disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

An evaluation higher than 10 percent disabling for bilateral pes planus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


